Appeal from an amended judgment of the Supreme Court (LaBuda, J.), entered September 19, 2006 in Sullivan County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
In 1995, petitioner was convicted of manslaughter in the first degree and criminal possession of a weapon in the third degree and sentenced to an aggregate prison term of 35 years to life. His conviction was affirmed by the Second Department (People v Washington, 253 AD2d 777 [1998], lv denied 92 NY2d 1040 [1998]). He has filed four separate unsuccessful motions to vacate his conviction pursuant to CPL article 440. His application for a writ of error coram nobis was similarly unsuccessful (People v Washington, 288 AD2d 408 [2001]), as was his federal application for a writ of habeas corpus (Washington v Walsh, 2002 WL 2003207, 2002 US Dist LEXIS 16312 [ED NY 2002]). Petitioner commenced this CPLR article 70 proceeding seeking a writ of habeas corpus based upon allegations of ineffective assistance of counsel, prosecutorial misconduct, evidentiary errors at trial, wrongful deprivation of transcripts and the imposition of an improper and unconstitutional sentence. Supreme Court denied petitioner’s application without a hearing, prompting this appeal.
Petitioner’s arguments either already were raised in, or should have been addressed through, his direct appeal or a CPL article 440 motion, making them improper subjects of this habeas corpus proceeding (see People ex rel. Ariola v Greene, 28 AD3d 1038, 1039 [2006], Iv denied 7 NY3d 706 [2006]). In any event, habeas corpus relief is unavailable to petitioner because none of his arguments, even if found to be meritorious, would form the basis for his immediate release from prison (see People ex rel. Tunstall v Miller, 24 AD3d 921, 921 [2005], Iv denied 6 NY3d 710 [2006]). Accordingly, we affirm.
*1218Cardona, EJ., Crew III, Peters, Mugglin and Kane, JJ., concur. Ordered that the amended judgment is affirmed, without costs.